Citation Nr: 0721647	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2001, for the grant of a 100 percent evaluation for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A Board decision dated December 21, 2000, denied a 
disability rating in excess of 30 percent for PTSD.

2.  From December 22, 2000, the veteran's PTSD was shown to 
be productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating from 
December 22, 2000 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board notes that the veteran's claim was initially for an 
increased rating in excess of 30 percent for his PTSD.  The 
veteran was granted a 100 percent disability rating in an 
October 2001 rating decision effective January 22, 2001 (the 
date the veteran's claim was filed).  The veteran disagreed 
with the assignment of January 22, 2001, as the effective 
date of the 100 percent disability rating and seeks an 
earlier effective date.  Thereafter the RO provided notice to 
the veteran in May 2003 of the Pelegrini II elements of how 
to establish an earlier effective date.  However, since the 
veteran's claim was initially one for an increased rating, 
which was granted in full, the Board finds that VA's 
obligation to notify the veteran was met as the claim for an 
increased rating decision was obviously substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
any deficiency in the May 2003 notice relating to the 
veteran's appeal for an earlier effective date is not 
prejudicial to the veteran.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
1996 through November 2004.  The veteran did not identify any 
private medical care.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
evidence not already considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 


II.  Analysis

Applicable criteria provide that disability compensation 
shall be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (o) (2006).  

The facts in this case may be briefly stated.  In a decision 
dated December 21, 2000, the Board denied the veteran's 
appeal for an increased rating for PTSD, then evaluated as 30 
percent disabling.  One month later, on January 22, 2001, the 
veteran submitted a claim for an increased rating for his 
PTSD.  The same day, he entered a VA hospital as an in-
patient for the treatment of his PTSD, which continued until 
March 2, 2001.  In May 2001, the veteran was examined for VA 
purposes in connection with his claim.  In the report of this 
examination, the examiner described the veteran as severely 
impaired both socially and economically.  This examiner also 
assigned the veteran a score of 40 on the Global Assessment 
of Functioning scale, which is indicative of major impairment 
in several areas, such as work and relationships.  
Thereafter, in an October 2001 rating action, the RO assigned 
a 100 percent schedular disability evaluation for the 
veteran's PTSD, effective from January 22, 2001, the date of 
his claim.  The veteran disagreed with the effective date of 
this award, and this appeal ensued.  

Given the Board's December 21, 2000 final decision regarding 
the evaluation of the veteran's PTSD, an effective date may 
not be assigned prior thereto, as that matter is complete.  
However, the record shows that prior to the veteran's new 
claim and hospitalization in January 2001, he had been in 
receipt of on-going outpatient treatment, the records of 
which show the same level of impairment as demonstrated when 
the veteran was examined in May 2001, which prompted the 
award of a 100 percent rating by the RO.  In view of these 
facts, the provisions of 38 C.F.R. § 3.400 (o) permit an 
award of a 100 percent schedular evaluation effective from 
December 22, 2000, since the evidence shows the increase 
within the year prior to the receipt of the claim.  





	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations regarding payment of 
monetary benefits, an effective date of December 22, 2000 for 
the award of a 100 percent evaluation for post traumatic 
stress disorder is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


